Motion by appellant for the reargument of his appeal. The appeal was decided by this court on July 1, 1963 and leave to appeal to the Court of Appeals was thereafter denied (People V. Robinson, 19 A D 2d 777, mot. for lv. to app. den., Fuld, J., Oct. 23, 1963). Reargument is sought on the basis of the recent decision of the Supreme Court of the United States (Jackson v. Denno, 378 U. S. 368). The motion is denied. The Jackson decision may not be applied retroactively to a case, such as the one at bar, which was previously adjudicated with finality on the basis of the law as it then existed (see People V. Hovnanian, 22 A D 2d 686). Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.